Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  In claim 12, the claim recites “a second spatial spooler”.  However, there is no ‘first spatial spooler’ mentioned, thus the omitted element appears to be ‘a first spatial spooler’.  Claims 13-20 are rejected as being dependent upon a rejected base claim.
Claim 18 recites the limitation "the other plurality of co-occurrence detectors".  There is insufficient antecedent basis for this limitation in the claim.  To expedite prosecution, Examiner interprets this limitation to be referring to the plurality of co-occurrence detectors of the second processing node.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 12-15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No. 8,391,618 to Chuang et al. (hereinafter Chuang).
Per claim 1, Chuang discloses a processing node (fig. 1:110,170…processor or GPU; col. 4:64-67 and col. 5:7-11…processor and/or GPU can implement described techniques in part or entirely) in a computing device (fig. 1:100…computer system 100 is a computing device), comprising: 
a plurality of co-occurrence detectors (fig. 2:204 and col.2:5-26…semantic classifiers, e.g., plurality of co-occurrence detectors, that can each be an individual machine learning algorithm/program that detect how well image matches a predefined template; col. 7:6-9…”a plurality of semantic category scores for an image may be determined via application of a corresponding plurality of classifiers.  Note that the plurality of classifiers may be separate programs or processes…”) configured to receive an input signal (fig. 2:210 and col. 5:47-51…input image data is the input signal that is received by each of the semantic classifiers, “Module 200 may be operable to obtain digital image data for a digital image 210…the module may include or have access to a plurality of semantic image classifiers”; col. 7:25-29…”each classifier is associated with a respective semantic category, and may operate to analyze the image (e.g., image data and/or image meta-data, such as EXIF data)”), and generate a plurality of match scores (fig. 3:302…”Determine a plurality of semantic scores for a digital image via application of a corresponding plurality of classifiers”), each co-occurrence detector configured to generate a match score (col. 7:25-29…”each classifier is associated with a respective semantic category, and may operate to analyze the image (e.g., image data and/or image meta-data, such as EXIF data) and determine a score for the image with respect to that semantic category. For example, in some embodiments, the score may range from zero to 1, where zero denotes no or minimum applicability of the semantic category to the image, and 1 denotes full or maximum applicability of the semantic category to the image“) based on a subset of elements in the input signal mapped to the co-occurrence detector (col. 2:2-26…semantic classifiers can take specific parts/features, e.g., subset of elements, of the input image and not the entirety of the raw pixels of the image data and determine the match scores, “semantic classifiers preprocess the content of the image and produce visual features instead of learning on raw pixel values.  Two common low level visual features are colors and textures.  More recent approaches construct hierarchical visual features or combine colors and textures into feature themes, and classify on these secondary features instead of the original low level features. Some approaches use the meta data (e.g., camera EXIF) as input to the classifier as well”; col. 7:25-29…”each classifier is associated with a respective semantic category, and may operate to analyze the image (e.g., image data and/or image meta-data, such as EXIF data)”); and
a sparsity generator (fig. 2:200…image analysis module, construed as the sparsity generator as the module reduces the visual representation of the input images into textual form, generating keywords/annotations associated with input images to enable annotation of images and retrieval of images through textual search queries; col. 6:22-32…”Techniques are described that utilize the semantic category profiles to help users annotate (e.g., suggest keywords for) digital 25 images (e.g., photographs) and enable users to retrieve images through semantically meaningful queries or user interfaces. Applications that use semantic category profiles to improve semantic image search are described, as well as novel techniques for evaluating the information content of are described that utilize the semantic category profiles to help users annotate ( e.g., suggest keywords for) digital 25 images (e.g., photographs) and enable users to retrieve images through semantically meaningful queries or user interfaces. Applications that use semantic category profiles to improve semantic image search are described, as well as novel techniques for evaluating the information content of automatic semantic (scene/location, time, etc.) classifiers”) configured to receive the plurality of match scores (fig. 3:304 and fig. 4:402…the plurality of match scores are received by the image analysis module from the semantic classifiers to create a semantic category profile; col. 5:51-53…”the module may…have access to a plurality of semantic image classifiers…”), and generate a spatial pooler output (fig. 3:304 and fig. 4:402….semantic category profile is a group of semantic categories that is pooled from a subset of the semantic categories having high enough match scores, the semantic category profile construed as the spatial pooler output) in sparse distributed representation (col. 9:30-32…semantic category profile represented symbolically as S(Ii), construed as sparse distributed representation, for mathematical manipulation and application for semantic image searches; col. 7:41-43…semantic category profile can simply be a distribution of semantic category scores, which can also be construed as a sparse distributed representation, “In one embodiment, the semantic category profile comprises the semantic category scores”), wherein the spatial pooler output represents selection of a subset of the co-occurrence detectors based on the match scores generated by the co-occurrence detectors (col. 7:25-43…semantic category profile, e.g., spatial pooler output is selection of a subset of categories scored by semantic classifiers, the selection being based on each semantic classifier score, e.g., if a semantic classifier produces a score of zero, then the corresponding semantic category will not be substantively included in the semantic category profile: “…the score may range from zero to 1, where zero denotes no or minimum applicability of the semantic category to the image, and 1 denotes full or maximum applicability of the semantic category to the image…a semantic category profile for the image may be automatically determined based on the plurality of semantic category scores, where the semantic category profile characterizes semantic content of the image…”; col. 6:19-24…”set of relevant semantic category scores compose a semantic category profile assigned to each image.  In other words, the semantic category profile includes multiple semantic categories applicable to the image”).
Per claim 2, Chuang discloses claim 1, further disclosing the match score for a co-occurrence detector represents a degree of match between a co-occurrence pattern assigned to the co-occurrence detection (col.2:5-26…each semantic classifier has a predefined template that is compared to input image and the degree of match is assigned a score, ”automatic semantic classifiers are defined as machine learning algorithms or programs that take an image as input and produce a score on how well the image matches a predefined scene…”; col. 7:25-29…”each classifier is associated with a respective semantic category, and may operate to analyze the image (e.g., image data and/or image meta-data, such as EXIF data) and determine a score for the image with respect to that semantic category. For example, in some embodiments, the score may range from zero to 1, where zero denotes no or minimum applicability of the semantic category to the image, and 1 denotes full or maximum applicability of the semantic category to the image“).
Per claim 3, Chuang discloses claim 1, further disclosing the input signal is represented by a vector with a plurality of elements in zero or scalar values (col. 9:32-48 and col. 11:9+…representations of the input image, e.g., “Ii” are treated as a vector and can be applied matrix operations, e.g., manipulation of a plurality of zero or scalar values, for purposes of comparison/similarity analysis; col. 1:20-21…”Digital images may include…vector graphics”).
Per claim 4, Chuang discloses claim 1, further disclosing the spatial pooler output is represented by a vector with a plurality of elements in zero or scalar values (col. 9:32-48 and col. 11:9+…representations of semantic category profile, e.g., “S(Ii)” are treated as a vectors and can be applied matrix operations, e.g., manipulation of a plurality of zero or scalar values, for purposes of comparison/similarity analysis).
Per claim 5, Chuang discloses claim 1, further disclosing elements of the spatial pooler output corresponding to the selected subset of co-occurrence detectors are assigned the match scores of the selected subset of co-occurrence detectors, and remaining elements of the spatial pooler output are assigned a value of zero (col. 7:25-43…semantic category profile, e.g., spatial pooler output, is selection of a subset of categories scored by semantic classifiers, the selection being based on non-zero semantic classifier scores, whereas if a semantic classifier produces a score of zero, then the corresponding semantic category may have a value of zero within the semantic category profile and not substantively used as one of the categories for the image: “…the score may range from zero to 1, where zero denotes no or minimum applicability of the semantic category to the image, and 1 denotes full or maximum applicability of the semantic category to the image…a semantic category profile for the image may be automatically determined based on the plurality of semantic category scores, where the semantic category profile characterizes semantic content of the image…”; col. 6:19-24…”set of relevant semantic category scores compose a semantic category profile assigned to each image.  In other words, the semantic category profile includes multiple semantic categories applicable to the image”).
Per claim 7, Chuang discloses claim 1, further disclosing the subset of co-occurrence detectors with highest match scores are selected (col. 14:42-49…”the user may then specify one of the sets of semantic categories (e.g., the highest ranked set) to apply to the plurality of digital images…In another embodiment, the highest ranking set of semantic categories may automatically be selected and used for characterization and/or search operations with respect to the images”).
Per claim 9, Chuang discloses claim 1, further disclosing the sparse distributed representation includes 1 to 10% of elements that are assigned non-zero values (col. 6:35-50…depending on the specific input image analyzed, the semantic category profile can contain 1-10% of the total categories scored being non-zero.  For instance, if the semantic category profile contains 20 semantic classifiers with associated categories scored, and only two semantic classifiers resulted in non-zero score values for the specific input image analyzed, then only 10% of the total 20 categories are non-zero).
Per claim 12, Chuang discloses a predictive system (fig. 1…computer system 100 is predictive system; figs. 2-8…predicts/classifies the categories associated with images, enabling annotation of images and retrieval of images through textual search queries), comprising:
a first processing node (fig. 1:110 and col. 4:49-54…processor construed as first processing node) configured to receive an input signal (fig. 2:210 and col. 5:7-10…processor 110 can ingest the input image data 210 into the computer system), and generate a first output (fig. 2:200…input image data 210 is output to the Image analysis module 200 for analysis);
a second processing node (fig. 1:170…GPU) configured to receive the first output (col. 4:62-67…GPU can perform/implement the semantic classification operations, hence receiving the input image data ingested by the processor 110 for analysis), and generate a second spatial pooler output (fig. 3:304 and fig. 4:402….semantic category profile is a group of semantic categories that is pooled from a subset of the semantic categories having high enough match scores, the semantic category profile construed as the second spatial pooler output) in sparse distributed representation (col. 9:30-32…semantic category profile represented symbolically as S(Ii), construed as sparse distributed representation, for mathematical manipulation and application for semantic image searches; col. 7:41-43…semantic category profile can simply be a distribution of semantic category scores, which can also be construed as a sparse distributed representation, “In one embodiment, the semantic category profile comprises the semantic category scores”), wherein the second processing node (col. 4:64+...”The graphics component 156 may include a graphics processing unit (GPU) 170, which in some embodiments may be used to perform at least a portion of the techniques described below…”) comprises: 
a plurality of co-occurrence detectors (fig. 2:204 and col.2:5-26…semantic classifiers, e.g., plurality of co-occurrence detectors, that can each be an individual machine learning algorithm/program that detect how well image matches a predefined template; col. 7:6-9…”a plurality of semantic category scores for an image may be determined via application of a corresponding plurality of classifiers.  Note that the plurality of classifiers may be separate programs or processes…”), each co-occurrence detector in the plurality of co-occurrence detectors configured to generate a match score (col. 7:25-29…”each classifier is associated with a respective semantic category, and may operate to analyze the image (e.g., image data and/or image meta-data, such as EXIF data) and determine a score for the image with respect to that semantic category. For example, in some embodiments, the score may range from zero to 1, where zero denotes no or minimum applicability of the semantic category to the image, and 1 denotes full or maximum applicability of the semantic category to the image“) based on a subset of elements in the first output mapped to the co-occurrence detector (col. 2:2-26…semantic classifiers can take specific parts/features, e.g., subset of elements, of the input image data and not the entirety of the raw pixels of the image data and determine the match scores, “semantic classifiers preprocess the content of the image and produce visual features instead of learning on raw pixel values.  Two common low level visual features are colors and textures.  More recent approaches construct hierarchical visual features or combine colors and textures into feature themes, and classify on these secondary features instead of the original low level features. Some approaches use the meta data (e.g., camera EXIF) as input to the classifier as well”; col. 7:25-29…”each classifier is associated with a respective semantic category, and may operate to analyze the image (e.g., image data and/or image meta-data, such as EXIF data)”), wherein the second spatial pooler output represents selection of a subset of the co-occurrence detectors based on match scores generated by the co-occurrence detectors (col. 7:25-43…semantic category profile, e.g., spatial pooler output is selection of a subset of categories scored by semantic classifiers, the selection being based on each semantic classifier score, e.g., if a semantic classifier produces a score of zero, then the corresponding semantic category will not be substantively included in the semantic category profile: “…the score may range from zero to 1, where zero denotes no or minimum applicability of the semantic category to the image, and 1 denotes full or maximum applicability of the semantic category to the image…a semantic category profile for the image may be automatically determined based on the plurality of semantic category scores, where the semantic category profile characterizes semantic content of the image…”; col. 6:19-24…”set of relevant semantic category scores compose a semantic category profile assigned to each image.  In other words, the semantic category profile includes multiple semantic categories applicable to the image”).
Per claim 14, Chuang discloses claim 12, further disclosing the first output is represented by a vector with a plurality of elements in zero or scalar values (col. 9:32-48 and col. 11:9+…representations of the input image, e.g., “Ii” are treated as a vector and can be applied matrix operations, e.g., manipulation of a plurality of zero or scalar values, for purposes of comparison/similarity analysis; col. 1:20-21…”Digital images may include…vector graphics”), and wherein the second spatial pooler output is represented by a vector with a plurality of elements in zero or scalar values (col. 9:32-48 and col. 11:9+…representations of semantic category profile, e.g., “S(Ii)” are treated as a vectors and can be applied matrix operations, e.g., manipulation of a plurality of zero or scalar values, for purposes of comparison/similarity analysis).
Per claim 15, Chuang discloses claim 14, further disclosing elements of the second spatial pooler output corresponding to the selected subset of co-occurrence detectors are assigned the match scores of the selected subset of co-occurrence detectors, and remaining elements of the spatial pooler output are assigned a value of zero (col. 7:25-43…semantic category profile, e.g., spatial pooler output, is selection of a subset of categories scored by semantic classifiers, the selection being based on non-zero semantic classifier scores, whereas if a semantic classifier produces a score of zero, then the corresponding semantic category may have a value of zero within the semantic category profile and not substantively used as one of the categories for the image: “…the score may range from zero to 1, where zero denotes no or minimum applicability of the semantic category to the image, and 1 denotes full or maximum applicability of the semantic category to the image…a semantic category profile for the image may be automatically determined based on the plurality of semantic category scores, where the semantic category profile characterizes semantic content of the image…”; col. 6:19-24…”set of relevant semantic category scores compose a semantic category profile assigned to each image.  In other words, the semantic category profile includes multiple semantic categories applicable to the image”).
Per claim 17, Chuang discloses claim 12, further disclosing the subset of co-occurrence detectors with highest match scores are selected (col. 14:42-49…”the user may then specify one of the sets of semantic categories (e.g., the highest ranked set) to apply to the plurality of digital images…In another embodiment, the highest ranking set of semantic categories may automatically be selected and used for characterization and/or search operations with respect to the images”).
Per claim 18, Chuang discloses claim 12, further disclosing the first processing node (fig. 1:110) includes another plurality of co-occurrence detectors (col. 5:8-11…processor can implement some of the semantic classifiers 204, “…program instructions 140 that may be executable by the processor(s) 110 to implement aspects of the techniques described herein”), each co-occurrence detector in the other plurality of co-occurrence detectors configured to generate a match score (col. 7:25-29…”each classifier is associated with a respective semantic category, and may operate to analyze the image (e.g., image data and/or image meta-data, such as EXIF data) and determine a score for the image with respect to that semantic category. For example, in some embodiments, the score may range from zero to 1, where zero denotes no or minimum applicability of the semantic category to the image, and 1 denotes full or maximum applicability of the semantic category to the image“) based on a subset of elements in the input signal mapped to the co-occurrence detector (col. 2:2-26…semantic classifiers can take specific parts/features, e.g., subset of elements, of the input image and not the entirety of the raw pixels of the image data and determine the match scores, “semantic classifiers preprocess the content of the image and produce visual features instead of learning on raw pixel values.  Two common low level visual features are colors and textures.  More recent approaches construct hierarchical visual features or combine colors and textures into feature themes, and classify on these secondary features instead of the original low level features. Some approaches use the meta data (e.g., camera EXIF) as input to the classifier as well”; col. 7:25-29…”each classifier is associated with a respective semantic category, and may operate to analyze the image (e.g., image data and/or image meta-data, such as EXIF data)”), elements in the first output corresponding to the other plurality of co-occurrence detectors (fig. 2:210…input image data output to image analysis module corresponds to data analyzed by semantic classifiers 204).
Per claim 20, Chuang discloses claim 12, further disclosing the sparse distributed representation includes 1 to 10% of elements that are assigned non-zero values (col. 6:35-50…depending on the specific input image analyzed, the semantic category profile can contain 1-10% of the total categories scored being non-zero.  For instance, if the semantic category profile contains 20 semantic classifiers with associated categories scored, and only two semantic classifiers resulted in non-zero score values for the specific input image analyzed, then only 10% of the total 20 categories are non-zero).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 13 and 19 are rejected under 35 USC 103 as being unpatentable over Chuang in view of Large-scale Object Recognition with CUDA-accelerated Hierarchical Neural Networks to Uetz et al. (hereinafter Uetz).
Per claims 8 and 19, Chuang discloses claims 1 and 13, respectively.  Chuang additionally discloses each co-occurrence detector is mapped to a subset of elements in the input signal or first output (col. 2:2-26…semantic classifiers can take specific parts/features, e.g., subset of elements, of the input image data and not the entirety of the raw pixels of the image data and determine the match scores; col. 7:25-29…”each classifier is associated with a respective semantic category, and may operate to analyze the image (e.g., image data and/or image meta-data, such as EXIF data)”).  Chuang further discloses the semantic classifiers are machine learning algorithms/programs (col. 2:5-8) which could possibly include neural network trained to generated a set of weights to be applied for classification of the input image data.
 Chuang does not expressly disclose, but Uetz does teach: the match score of each co-occurrence detector is generated by applying a set of weights for the co-occurrence detector to the subset of elements in the input signal (Uetz: Abstract and Section III…neural network is used, “Robust recognition of arbitrary object classes in natural visual scenes”, where the neural network is trained to obtain and use a set of weights to classify/label images).
 Chuang and Uetz are analogous art because they are from similar problem solving area in using both a CPU and GPU hardware architecture (Uetz: fig. 4) to classify/label a large amount of images using machine learning algorithms.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the trained neural network as taught by Uetz for the semantic classifiers machine learning algorithm of Chuang.
The suggestion/motivation for doing so would have been for robust recognition of images (Uetz: Abstract) and optimizable large-scale, high-performance object recognition in a large amount of images (Uetz: Introduction).
Per claim 13, Chuang discloses claim 12.  Chuang further discloses the predictive system (fig. 1:100)…including a set of processing nodes (fig. 1:110…set of processors 110 and GPU 170) including the first processing node (fig. 1:110…one of the processors) and the second processing node (fig. 1:170…GPU).
 Chuang does not expressly disclose, but Uetz does teach the predictive system is a neural network (Uetz: Section III) including a set of processing nodes (Uetz: fig. 4 and Section IV…processor and GPU, e.g. Device)  including the first processing node (Uetz: fig. 4…CPU) and the second processing node (Uetz: fig. 4…Device is GPU).
Chuang and Uetz are analogous art because they are from similar problem solving area in using both a CPU and GPU hardware architecture (Uetz: fig. 4) to classify/label a large amount of images using machine learning algorithms.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the trained neural network as taught by Uetz for the predictive system, specifically the semantic classifiers machine learning algorithm, of Chuang.
The suggestion/motivation for doing so would have been for robust recognition of images (Uetz: Abstract) and optimizable large-scale, high-performance object recognition in a large amount of images (Uetz: Introduction).
Allowable Subject Matter
Claims 6, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 allowable if rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent and intervening claims (claims 1 and 12), further including the particular notable limitations provided below:
Claims 6 and 16: the sparsity generator or second processing node is configured to: process the match scores of the plurality of co-occurrence detectors with a convolution max function to generate intermediate scores for the plurality of co-occurrence detectors, and select the co-occurrence detectors with highest intermediate scores.
Claims 10-11: the input signal changes over time and the sparsity generator is further configured to: generate a series of spatial pooler outputs including the spatial pooler output in sparse distributed representation, determine a frequency at which each of the plurality of co-occurrence detectors is selected, wherein the plurality of co-occurrence detectors including a first co-occurrence detector and a second co-occurrence detector selected more frequently than the first co-occurrence detector over a predetermined amount of time, increase likelihood of selecting the first co-occurrence detector relative to the second co-occurrence detector by processing match scores of the first and second co-occurrence detectors using an activation function, and select the co-occurrence detectors based on the processed match scores.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125